Exhibit Date: 16/07/2009 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: TITAN TRADING ANALYTICS INC Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 14/08/2009 Record Date for Voting (if applicable) : 14/08/2009 Meeting Date : 18/09/2009 Meeting Location (if available) : Unit 120, 4445 Calgary Trail, Edmonton, Alberta Voting Security Details: Description CUSIP Number ISIN COMMON 887902104 CA8879021043 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for TITAN TRADING ANALYTICS INC
